999 F.2d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dorothy M. COURTNEY, Plaintiff-Appellant,v.Donna E. SHALALA,* Secretary of Health andHuman Services, Defendant-Appellee.
No. 92-7135.
United States Court of Appeals, Tenth Circuit.
July 7, 1993.

Before TACHA, BALDOCK and KELLY Circuit Judges.
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Dorothy Courtney appeals a district court order affirming the decision of the Secretary of Health and Human Services ("Secretary") denying her request for disability insurance benefits and supplemental security income benefits.   On appeal, she argues that the Administrative Law Judge ("ALJ") posed improper hypothetical questions to a vocational expert witness and that the Secretary's decision is not supported by substantial evidence.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Mrs. Courtney contends that the ALJ failed to present all of her alleged impairments when posing hypothetical questions to the vocational expert regarding her ability to find work.   Based on our review of the record, we conclude that the ALJ did not err.   The ALJ relied on the expert only for his assessment of whether Courtney could perform her past relevant work if she were able to perform light and sedentary work.   Because the ALJ's determination that Courtney could perform light or sedentary work was based on other substantial evidence in the record, his questioning of the vocational expert was not error.   See Jordan v. Heckler, 835 F.2d 1314, 1316 (10th Cir.1987).


4
With respect to the substantial evidence argument, we agree with the findings and conclusions adopted by the district court and AFFIRM for substantially the reasons set forth in the Magistrate Judge's Findings and Recommendation filed September 29, 1992.



*
 Donna E. Shalala is substituted for Louis W. Sullivan, M.D. pursuant to Fed.R.App.P. 43(c)(1)


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3